Kane, J. P.,
concurs in a separate memorandum. Kane, J. P. (concurring). Although I agree with the majority’s decision in this case, I feel compelled to make an additional comment. In Cristo Bros. v M. Cristo, Inc. (91 AD2d 807, app dsmd 59 NY2d 760), this court concluded that since defendant therein moved to vacate its default pursuant to CPLR 5015 (subd [a]), we were precluded from consideration of a motion for the same relief under CPLR 317. In the present case, since defendant cited no statutory authority in its moving papers, we consider the instant motion as if made pursuant to CPLR 5015 and 317. Such conclusion, when read together with Cristo Bros, (supra), vividly illustrates the problems encountered when form is placed above substance (see Siegel, NY Prac, § 6, pp 6-7).